El Juez Asociado Sb. MacLeary,
emitió la opinión del tribunal.
La presente apelación fué presentada ante este tribunal el 16 de marzo de 1905. Dicha apelación fué inter-puesta contra una orden dictada por el Tribunal de Dis-trito de Humacao en 7 de febrero último, desestimando una moción por la' que se solicitó el nombramiento de un síndico. La orden denegando dicha moción no aparece en los autos, pero de otros documentos puede deducirse de que tal era su objeto. Así se consigna en,el aviso de apelación presentado por el, abogado del apelante ante el Tribunal de Distrito en 10 cíe febrero iiltimo. El objeto de la moción también puede deducirse del alegato presen-tado por el apelante en este Tribunal. La razón alegada por el Tribunal de Distrito al denegar la moción parece *305haber sido de que el fraude alegado no resultó suficiente-mente probado.
Pero no importa cuál haya sido el motivo en que el. Tribunal de Distrito ha fundado su providencia. La pri-mera cuestión que debe resolver este Tribunal al presen-társele una apelación para su determinación, es una cues-tión de competencia. El artículo 295 del Código de En-juiciamiento Civil (Véanse las leyes de .1904, página 258) define la jurisdicción apelativa de este tribunal. Los casos en los cuales se podrá interponer ante el Tribunal Supremo recursos de apelación contra sentencias dictadas por un Tribunal de Distrito- se dividen en dicho artículo en tres clases. La primera se refiere á sentencias definitivas dictadas en causas originalmente presentadas ante el Tribunal de Distrito. La segunda se refiere á sen-tencias dictadas en apelación por el Tribunal de Distrito contra decisiones de un tribunal inferior. La tercera se refiere á autos interlocutorios dictados por el Tribunal de Distrito durante el curso de la causa, entre la presenta-ción de la demanda y el pronunciamiento de la sentencia definitiva, y á otras providencias especiales dictadas des-pués de la sentencia definitiva.
Siendo el auto contra el cual se ha interpuesto la ape-lación, un auto interlocutorio, debe gobernarse por el ter-cer párrafo del artículo anteriormente citado. Entre las siete piases de providencias ú órdenes mencionadas en dicho artículo no se ha enumerado ninguna orden dene-gando el nombramiento de un síndico. No hay ninguna clase en la cual se pueda incluir tal orden mediante una justa y legítima interpretación.
- Por cuanto la jurisdicción de este Tribunal se halla de-finida por el Código de Enjuiciamiento Civil y especial-mente por el artículo anteriormente citado, resulta clara-mente que, este Tribunal no tiene jurisdicción apelativa *306en este asunto, y por esta razón debe desestimarse la pre-sente apelación,

'Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Figueras y Wolf,